Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

In response to the amendment received January 7, 2022:

Claims 1, 7, 9, 13 have been amended,
The claim objections have been withdrawn
The 112 rejection has been withdrawn

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on November 24, 2021.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hesong Cao on 1/26/22.

Please amend the claims as below:
1. (Currently amended) A battery pack, comprising: a box body, in which a cavity is disposed; a partition structure, disposed in the cavity and configured to partition the cavity into at least two accommodation regions, wherein the partition structure comprises a first partition piece; a battery row, disposed in the at least two accommodation regions, wherein the battery row comprises a plurality of batteries arranged alongside in a first direction, explosion-proof valves are disposed on a top cover of the batteries, the first partition piece is located between two batteries adjacent to each other in the first direction in the battery row, an upper surface of the first partition piece is lower than an upper surface of the top cover in a height direction, a recess is formed between the battery row and the first partition piece, a signal collection wire is accommodated in the recess, and the first direction is perpendicular to the height direction; and a shielding member, comprising a first shielding portion and a second shielding portion, wherein the first shielding portion is configured to overlay all the explosion-proof valves of the battery row, a passage is disposed between the first shielding portion and the upper surface of the top cover, the passage is configured to guide a fluid to flow along the first direction and is provided with a downward opening, and the second shielding portion is configured to close off a part of the opening, the part facing the recess directly; 
wherein the battery pack further comprises a box cover, the box cover is configured to fit on a top of the box body, an explosion- 3 of 10proof exhaust structure is disposed on at least one of two opposite side plates of the box cover, the two side plates are opposite to each other in the first direction, and the explosion-proof exhaust structure is configured to communicate with the passage and is configured to expel a fluid, which flows out of the passage, out of the battery pack; 
wherein the explosion-proof exhaust structure comprises an explosion-proof valve or a fragile portion, the fragile portion is a part of the at least one of two opposite side plates, and a strength of the fragile portion is lower than that of other parts of the at least one of two opposite side plates.

6. (Currently amended) The battery pack according to claim 5, wherein the second shielding portion comprises two extension plates, the two extension plates are connected to two opposite ends of the base plate along a second direction respectively and are both bent upward against the base plate, the two extension plates are both connected to the first shielding portion, and the second direction is perpendicular to the first direction and the height direction.  


9. (Cancelled)
10. (Cancelled)

11. (Currently amended) The battery pack according to claim 1, wherein 


wherein the battery pack further comprises a box cover, the box cover is configured to fit on a top of the box body, an explosion- 3 of 10proof exhaust structure is disposed on at least one of two opposite side plates of the box cover, the two side plates are opposite to each other in the first direction, and the explosion-proof exhaust structure is configured to communicate with the passage and is configured to expel a fluid, which flows out of the passage, out of the battery pack; 
wherein the explosion-proof exhaust structure comprises an explosion-proof valve or a fragile portion, the fragile portion is a part of the at least one of two opposite side plates, and a strength of the fragile portion is lower than that of other parts of the at least one of two opposite side plates.

Allowable Subject Matter
Claims 1-8 & 11-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Lee et al. (US 2015/0030894), Kim (US 2014/0322566), Han (US 2015/0132618), Park et al. (US 2012/0114993), Kamata (JP2012/101663) and Ichikawa et al. (US 2018/0034014) has been presented. 

The prior art of record Lee et al. (US 2015/0030894), Kim (US 2014/0322566), Han (US 2015/0132618), Park et al. (US 2012/0114993), Kamata (JP2012/101663) and Ichikawa et al. (US 2018/0034014) do not disclose a battery pack box body wherein a signal collection wire is accommodated in a recess formed between a battery row and a first partition piece and wherein an explosion-proof exhaust structure is disposed on at least one of two opposite side plates of a box cover wherein the .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723